

116 HRES 159 IH: Recognizing the 100th anniversary of the March First Movement and Korea’s declaration of independence from the Empire of Japan.
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 159IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Mr. Woodall submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the 100th anniversary of the March First Movement and Korea’s declaration of
			 independence from the Empire of Japan.
	
 Whereas, on March 1, 1919, the people of Korea gathered in Seoul, the capital of Korea, to proclaim they would no longer be subject to Japan’s imperial rule and to demand independence, peace, democracy, human rights, and a free and equal democratic republic;
 Whereas the Korean Declaration of Independence, inspired by President Woodrow Wilson’s Fourteen Points, calls for national self-determination, justice, humanity, survival, and dignity;
 Whereas approximately 2,000,000 Koreans participated in demonstrations for Korean independence and over 7,000 Koreans lost their lives in the process;
 Whereas the March First Movement directly led to the establishment of the Korean Provisional Government in Shanghai and brought worldwide attention to their efforts for independence;
 Whereas the people of Korea fought for 36 years under the oppression of Imperialist Japan for independence;
 Whereas the Republic of Korea has been a proud partner both militarily and economically with the United States since its inception over 70 years ago;
 Whereas the United States fought side by side with the Korean people to repel the Soviet Union-supported Democratic People’s Republic of Korea’s (North Korea) attacks during the Korean war;
 Whereas the Republic of Korea and the United States are committed to a denuclearized Korean Peninsula and a peaceful end to the Korean war;
 Whereas in both the Republic of Korea and North Korea, March 1st is designated as a national holiday;
 Whereas the Republic of Korea’s President Moon Jae-in invited the North Korean leader Kim Jong Un to a joint celebration of the 100th anniversary of the March First Movement in the spirit of unity;
 Whereas both President Moon Jae-in of the Republic of Korea and President Donald Trump of the United States have participated in summits with North Korean leader Kim Jong Un in the pursuit of peace on the Korean Peninsula; and
 Whereas the United States Congress has consistently demonstrated strong bipartisan support for its ally the Republic of Korea: Now, therefore, be it
	
 That the House of Representatives— (1)observes and congratulates the people of Korea on the 100th anniversary of Korea’s March First Movement and path to independence;
 (2)recognizes the importance of the alliance between the United States and the Republic of Korea to the stability of the region and the prosperity of both countries;
 (3)commends the steps for a unified and denuclearized Korean Peninsula that have been accomplished and efforts that still must be made; and
 (4)reaffirms the United States commitment to the Republic of Korea’s independence, sovereignty, and safety.
			